Per Curiam.
Appeal from an order of the Supreme Court (Hughes, J.), entered August 9, 1996 in Albany County, which dismissed petitioner’s *952application, in a proceeding pursuant to Election Law § 16-102, to declare valid the designating petition naming petitioner as the Democratic Party candidate for the office of State Senator for the 33rd Senatorial District in the September 10, 1996 primary election.
Petitioner is a candidate for the office of State Senator for the 33rd Senatorial District in the September 10, 1996 Democratic Party primary election. By determination dated July 30, 1996, respondent State Board of Elections invalidated petitioner’s designating petition. Petitioner thereafter commenced this proceeding to validate his designating petition. Because the order to show cause and verified petition were not filed in the office of the Albany County Clerk until August 5, 1996, Supreme Court dismissed the proceeding as untimely. This appeal by petitioner ensued.
It is undisputed that, pursuant to Election Law § 16-102 (2), August 2, 1996 was the deadline for petitioner to commence this proceeding. The petition and proposed unexecuted order to show cause were presented for filing at the office of the Albany County Clerk on Friday, August 2, 1996, but were rejected because the original request for judicial intervention was not included. The necessary document was sent by express mail later that day, but was not received in Albany until Monday, August 5, 1996. Petitioner urges this Court to exercise its equitable powers and extend the filing deadline, in view of his diligent efforts to file the papers in a timely manner.
The time requirements set forth in Election Law § 16-102 (2) are mandatory in nature, however, and the failure to comply with these requirements has been held to be grounds for dismissal (see, Matter of Levy v Nassau County Bd. of Elections, 208 AD2d 786; Matter of Barbarite v Hill, 197 AD2d 740; Matter of Bearak v Laufer, 196 AD2d 604). Petitioner has not cited any authority for an extension of the filing deadline under the circumstances presented. Consequently, we find that Supreme Court properly dismissed the proceeding as untimely.
Cardona, P. J., Crew III, Casey, Spain and Carpinello, JJ., concur.
Ordered that the order is affirmed, without costs.